Hill, J.
Under the provisions of the Georgia workmen’s compensation act, limiting the pecuniary liability of the employer for medical, surgical, and hospital expenses to the amount of $100, the Industrial Commission of Georgia has no authority to award more than that amount for such expenses in a case where the insurance carrier made no agreement that it would be liable for more than the statutory amount. Acts 1920, pp. 167, 181, secs. 26, 27. The above is in answer to a question propounded by the Court of Appeals.

All the Justices concur.